DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method and apparatus wherein a VTOL aircraft comprises a plurality of tiltable proprotors, battery packs, and power buses, classified in B64C 29/00 and B64C 29/0033.
II. Claims 12-23, drawn to a method and apparatus wherein an electric aircraft comprises a fuselage, wing, a plurality of electric propulsion units mounted to the leading edge of a wing, a plurality of electric propulsion units mounted to trailing edge of a wing, and a plurality of battery packs and power buses, classified in B64D 27/24.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions may have different designs and or modes of operation. To illustrate, invention I is limited to any VTOL aircraft comprising tiltable proprotors, battery packs, and power buses. Invention II is limited to electric aircraft comprising a fuselage, wing, and electric propulsion units in addition to battery packs and power buses. Invention I may include any and all VTOL aircraft comprising internal combustion, hybrid, or electric propulsion systems on aircraft that do not comprise a fuselage and/or wings (i.e. multi-rotor VTOL aircraft, rotorcraft, gyrocopters, etc.), whereas invention II is specifically limited to an electric VTOL aircraft with electric propulsion systems powered by batteries and comprising a fuselage and wing. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the groupings are independent or distinct because the claims to the different inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In this case, the apparatus would require a search through all electric and non-electric VTOL aircraft power distribution systems as they specifically relate to batteries and propulsion. Further, the apparatus would require a search through VTOL aircraft with completely different external features (i.e. VTOL with a wing and fuselage vs any VTOL aircraft). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was NOT made to applicant to request an oral election to the above restriction requirement due to at least one of the following:
The restriction requirement is complex
The application is being prosecuted by the applicant pro se
From past experience an election will not be made by applicant or applicant’s representative over the telephone. 
See MPEP 812.01
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        


	

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644